DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-5 are objected to because of the following informalities:  
In claim 1, line 1, the acronym PGC needs to be defined by the claim prior to its use.
In claims 2-5, as per 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation.  In the instant case, because each claim is presented as long paragraphs, it is not easy to ascertain where each individual step or element of the claim is set forth.
In claim 5, lines 12 and 14, the acronym FPGA should be placed in parentheses to delineate that this is an acronym for the previously set forth field programmable gate array.  Additionally, it appears that, in each use of the acronym, it should be placed between the words “array” and “signal”, as “signal processor” is not part of the acronym FPGA.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“A phase delay extraction module” as found in claims 2-4 (while it appears that the elements found in claim 3 would be part of the phase delay extraction module, claim 3 is never positively claimed to recite further limitations of the phase delay extraction module, so the 35 USC 112(f) limitation holds for this claim).
“A phase delay correction coefficient calculation module” as found in claims 2-3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  Some examples, which will be discussed further below as needed, include run-on phrases and the use of passive voice verbs (“utilized for calculation” instead of “calculating”, for instance).

Regarding claim 1, further in step 1, the variables t (as seen in the variable wct) and n (as seen in the variables 2n and 2n-1) appear to be undefined in the claim; as a result, this makes the equation unclear in the claim.
Regarding claim 1, in step 2, the idiomatic English used renders the limitation indefinite and difficult to follow.  First is the use of passive voice, where the interference signal “is multiplied” with the orthogonal reference signals rather than “multiplying” the digital reference signal with the orthogonal reference signals.  Next, the step states, after the orthogonal reference signals, “generated by digital frequency synthesizers respectively through a multiplier . . .”.  Due to the idiomatic English, it is unclear whether the orthogonal reference signals are generated by digital frequency synthesizers, or if something else is generated by the digital frequency synthesizers.  Next, are the claimed multiplier and the “low-pass filtering process” part of the digital frequency synthesizers, or are they different elements?  Furthermore, the language here switches from discussing elements (“through a multiplier”) and steps (“subjected to a low-pass filtering process”), which further lends to the lack of clarity.
Next in step 2, the claim recites “a DC signal output by each filter”; is this filter here part of the low-pass filtering process referred to in the previous line of the step, or is this a different filter? 
Finally in step, 2, the variable t (as seen in the variable wct) appears to be undefined in the claim; as a result, this makes the equation unclear in the claim.

As for claim 2, the claim recites, in lines 2-3, that the “calculation process of the method adopts a phase processing system”.  However, it is unclear what it meant by the calculation process adopting a phase processing system, given the plain meaning of the word “adopt”.
Further regarding claim 2, the claim appears to only recite the one method step as set forth above (“calculation process of the method adopts a phase processing system”), and then sets forth details of the phase processing system.  This renders the claim unclear, as it is not clear whether the claim is setting forth a method, as stated by the preamble of the claim, or if the claim is an apparatus claim, given the lengthy description of the phase processing system.
Regarding claim 3, as noted above in the claim interpretation section, the limitations set forth here appear to be part of the phase delay extraction module; however, the claim does not make it clear that the multiplier, filters, and other aspects set forth of the claim are part of that module.  As a result, and in combination with passive voice verbs (“is connected”, “are connected”), it is unclear if the claim is setting forth a method, or if the claim is meant to be an apparatus claim.
Regarding claim 4, as the claim only sets forth the details of the phase delay correction coefficient calculation module that is set forth in claims 2 and 3, it is not clear if claim 4 is a method claim, as stated by the preamble of the claim, or if the claim is an apparatus claim, given the length description of the phase delay correction coefficient calculation module.
Regarding claim 5, the claim appears to only recite one method step in the claim (“wherein the method is applied to a sinusoidal phase modulation interferometer”, and then sets 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1, the claim recites a phase delay extraction and compensation method in a PGC phase demodulation technology.  The method comprises a step of “sampling to obtain a digital interference signal” which is represented by an equation S(t). Then, the equation features six more steps that perform mathematical equations on the digital interference signal featuring calculated ordered harmonic amplitude signals, a phase delay amount, absolute harmonic amplitude signals, ordered absolute harmonic amplitude signal phase delay correction coefficients, new amplitude harmonic signals, and, finally, the performing of an arc tangent operation to obtain the phase of the digital interference signal.  As is clear from the claims, these signals/phase delays/final phase of the interference signal involve mathematical calculations to process the digital interference signal in order to obtain the phase of that signal.  This is considered an abstract idea in view of, for example, Digitech Image Techs. LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 111 USPQ2d 1717 (Fed. Cir. 2014).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as recited above, it is unclear how the digital interference signal is sampled.  The claim only recites sampling that interference signal.  
As such, claim 1 is rejected under 35 USC 101 as being directed to an abstract idea without significantly more. 
	As for claim 2, the claim is also rejected as an abstract idea for the reasons given above regarding claim 1.  Additionally, the phase processing system is not positively recited here, as the claim states that the method “adopts a phase processing system”, and it is not clear what is meant by adopting a phase processing system.  Without any positively recited structure, claim 2 fails to integrate the abstract idea into a practical application, making claim 2 stand as rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
	As for claim 3, the claim depends on claim 2, and carries over the issues associated with claim 2.  Additionally, any further limitations set forth in the claim only assist with the mathematical processing that took place in claim 1, as the claim only sets forth mathematical operation elements such as squarers, filters, multipliers, adders, and subtractors.  Without any 
	As for claim 4, the claim depends on claim 3, and carries over the issues associated with claims 2 and 3.  Additionally, any further limitations set forth in the claim only assist with the mathematical processing that took place in claim 1, as the claim only sets forth as the claim only sets forth mathematical operation elements such as multipliers and operators and look up tables.  Without any positively recited structure, claim 4 fails to integrate the abstract idea into a practical application, making claim 4 stand as rejected under 35 USC 101 as being directed to an abstract idea without significantly more.
	The examiner notes that claim 5 is not rejected under 35 USC 101, as the claim sets forth application of the method to a sinusoidal phase modulation interferometer and sets forth the elements that make up that interferometer.  This claim integrates the abstract idea of claim 1 into a practical application.
Conclusion
The examiner notes that while no prior art rejection will be made on the above claims, no potential statements on the allowability of the claims will be made at this time due to the nature of the rejections set forth above.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 2019/0368860 to Yan et al. discloses a real-time normalization apparatus and method of phase generated carrier demodulation in a sinusoidal phase modulation interferometer.  

US 2018/0224266 to Perea et al. discloses a method and apparatus for phase resolved heterodyne shearographic measurements that discloses the calculation of phase via an arctangent (see paragraph 0020).  
US 2011/0134984 to Seo (see paragraph 0047) and US 2013/0265586 to Ohara (see paragraph 0069) also disclose calculation of phase via an arctangent operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                            March 31, 2021